Cole, Judge:
This appeal for reappraisement concerns six coils of steel hoisting rope of two different diameters.
There has been no presentation of the case on the merits, plaintiff merely moving for dismissal on the ground of improper designation and examination of the merchandise, within the requirements of section 499 of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1499).
No proof of any kind was offered to support the motion, plaintiff .relying entirely on the official papers. An examination thereof discloses nothing to disturb the presumptively correct official appraisement, section 501 of the Tariff Act of 1930 (19 U. S. C. 1940 ed. § 1501).
The motion to dismiss is denied. Since there is nothing herein to show values different from the appraised values, the latter are therefore held to be correct for the steel hoisting rope in question. Judgment will be rendered accordingly.